Citation Nr: 1510229	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-17 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for organic brain syndrome, prior to October 23, 2008.

2.  Entitlement to an initial increased rating in excess of 40 percent for organic brain syndrome, as of October 23, 2008.

3.  Entitlement to an initial increased rating in excess of 70 percent for cognitive disorder not otherwise specified (NOS), as of May 3, 2011.

4.  Entitlement to a total disability rating for individual unemployability (TDIU), prior to May 3, 2011.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1969.

These issues come before the Board of Veterans' Appeals (Board) on appeal from two rating actions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio. In June 2006, the RO granted a claim for service connection for organic brain syndrome; the rating of 10 percent was assigned and the effective date was December 12, 1996 (the date of the claim, according to the RO). In July 2006, the Veteran filed a notice of disagreement as to the initial rating assigned and the effective date of the rating. Also in July 2006, the Veteran filed a claim for TDIU. In January 2008, the RO denied the claim for TDIU. The Veteran filed a notice of disagreement for the TDIU claim in January 2009. In August 2010, the RO awarded an increased rating for the service connected organic brain syndrome at 40 percent disabling, effective October 23, 2008 (the date of the regulatory change regarding 38 C.F.R. § 4.124a, Diagnostic Code 8045).

In May 2011, the Veteran testified before the undersigned at a Board hearing. A transcript of the hearing has been associated with the file.

In September 2011, the Board granted an earlier effective date of September 29, 1987, for the grant of service connection for organic brain syndrome, and remanded the remaining issues for additional development. 

In a March 2014 rating decision, the RO granted entitlement to service connection for cognitive disorder, not otherwise specified, at a 70 percent disability rating, and entitlement to TDIU, both effective as of May 3, 2011.

The case is again before the Board for additional appellate review.

Subsequent to the most recently issued supplemental statement of the case (SSOC) in March 2014, the Veteran submitted a July 2014 medical opinion from a private provider.  In August 2014, the Veteran submitted a waiver of consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).

The issue of entitlement to TDIU prior to May 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran was in receipt of the maximum schedular evaluation for organic brain syndrome without evidence of multi-infarct dementia associated with the brain trauma; residuals were manifested by subjective complaints of headaches and dizziness with no resulting purely neurological disability.

2.  Beginning October 23, 2008, the Veteran's organic brain syndrome has been shown to have a highest level of severity of '2' for the applicable 10 facets.

3.  The Veteran's cognitive disorder, NOS, has been manifested by occupational and social impairment, with deficiencies in most areas due to depression, crying spells, irritability, difficulty functioning socially cognitively in a group, and marked difficulty maintaining relationships.

4.  The Veteran's cognitive disorder, NOS, has not been manifested by total social impairment, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period prior to October 23, 2008, the criteria for an evaluation in excess of 10 percent for organic brain syndrome were not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2008).

2.  For the period beginning October 23, 2008, the criteria for an evaluation in excess of 40 percent for organic brain syndrome have not been not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2014).

3.  For the period beginning May 3, 2011, the criteria for an evaluation in excess of 70 percent for cognitive disorder, NOS, have not been not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9399-9304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal. Information was obtained to clarify the appellant's arguments, and a discussion took place with regard to whether all of the Veteran's records were in the claims folder, and what evidence still needed to be obtained. The Veteran gave testimony in pertinent part about the severity of his service-connected disabilities. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this issue in September 2011, in order to obtain records from the Social Security Administration (SSA) and to provide the Veteran with a VA examination to determine whether his service-connected organic brain syndrome.

The Cleveland RO requested the Veteran's SSA records twice in September 2011.  They were informed that the records were unavailable that same month.  In addition, the Veteran was provided with VA examinations in January 2012 and December 2013.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Increased rating - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21(2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial Rating - TBI

The Board notes that the Veteran's service-connected organic brain disorder is the result of a pre-service sledding accident that occurred when the Veteran was a child.  In a June 2006 rating decision, the RO granted entitlement to service connection, finding that, while the Veteran's head injury pre-dated service, he was asymptomatic at acceptance into active duty.  Service connection was granted and all residuals of his pre-service head injury are considered part of his service-connected disability.

The protocol for TBI was revised during the pendency of this appeal. See 73 Fed. Reg. 54,693 (Sept. 23, 2008). The effective date for these revisions is October 23, 2008. 38 C.F.R. § 4.124, Note (5). For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating. See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether her disability has worsened since the last review or whether VA receives any additional evidence. See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  In the present case, the Veteran's service-connected organic brain syndrome has been rated under both criteria.

Rating for organic brain syndrome prior to October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304 (which evaluates dementia due to head trauma under 38 C.F.R. § 4.130).  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Background

A June 1988 VA examination report reflects the Veteran's complaints of headaches, loss of balance, and double vison.

In July 1988, the Veteran was provided with a VA psychiatric examination.  The examiner found some minor organic dysfunction especially in terms of abstract reasoning ability.  The examiner also noted that there had been some loss in visual-perceptual-motor area.  Overall, the Veteran had a mild, chronic organic brain syndrome.

In July 1989, the Veteran was evaluated and diagnosed with ataxia and headaches since an occipital skull fracture at age 10.  A computed tomography (CT) scan revealed static cerebellar atrophy.

The Veteran underwent a VA examination in December 1989.  He reported headaches, vision problems, pain in joints, dizziness and loss of hearing.  The examiner diagnosed status post head injury and cerebellar ataxia. 

The Veteran was provided with a VA examination in April 1993.  He reported ongoing headaches, dizziness, balance problems, difficulty with coordination of his extremities.  Examination revealed that cranial nerves, motor, deep tendon reflexes, sensory examination, cerebellar examination, and mental status examinations were normal and intact.

The Veteran was also provided with a VA psychiatric examination in April 1993.   He was diagnosed with recurrent, moderate major depression and panic attacks without agoraphobia.

A September 1993 private medical record shows that the Veteran had ongoing symptoms associated with his prior head trauma, including balance disturbances, left side weakness of the arms and legs, tingling of the left side of his face, arms and legs, and shivering when cold.  In addition, he endorsed agitation and depression, and difficulty matching words with thoughts.  He also reported constant headaches, varying in intensity, but sometimes causing nausea, piercing pan, and pressure type headaches.  Upon examination, facial muscle of expression were normal, and sensory test of light touch and pain was normal.  

A February 1994 VA record shows that the Veteran reported headaches, loss of balance, and blurry or double vision.  The examiner found that the Veteran had vertical nystagmus and only occasional diplopia in extreme directions of gaze, and that these changes were thought to be secondary to his remote skull fracture.

The Veteran underwent a VA general medical examination in February 1994.  He reported that, since his head injury, he had been experiencing difficulty with equilibrium, balance, and vision, and complaints of recurrent headaches and tinnitus.  The examiner noted that the Veteran had continued evidence of cerebellar ataxia.

A March 1994 VA examination reflected that the Veteran did not have instability in his upper or lower extremities as a result of brain disease or injury.  The impression was an normal examination of the peripheral nerves.  Examination of the cranial nerves was also normal.

The Veteran was provided with a VA Mental Disorders examination in April 1996.  He reported that he had been told that his head injury may cause problems with concentration and irritability.  The Veteran indicated that his problems with motor awkwardness, pains in various parts of his body including severe headaches, irritability and confusion had made it increasingly difficult to work, and that he had last worked in 1987.   He was diagnosed with organic affective syndrome.  

The Veteran was provided with a VA eye examination in April 1996.  The impression was downbeat nystagmus secondary to head trauma in 1958.

A March 1996 VA examination report shows that the Veteran had persistent mild cerebellar ataxia secondary to a closed head trauma as a result of a childhood sledding accident in 1958.

An April 1996 addendum to the VA general medical examination shows that a June 1995 computed axial tomography (CAT) scan revealed cerebellar encephalomalacia associated with significant cerebellar atrophy, most likely the result of previous trauma and ischemic change.  A computed tomography (CT) scan of the brain performed in June 1992 revealed marked cerebellar cortical degeneration.  The impression was closed head trauma in 1958 with resultant skull fracture and subdural hematoma, with current cerebellar ataxia.

A March 1998 VA psychiatric examination reflected that the Veteran did not present sufficient evidence of a brain disorder consistent with dementia or with any loss of cognitive functioning of any significant degree.  

The Veteran underwent a VA neurological examination in March 2004.  The examiner noted that he was oriented to time, person and place. Cranial nerves were intact.  

An April 2004 VA psychiatric examination shows that the Veteran reported that he was having problems with balance, vision, and retention of knowledge.  He also reported that he dropped things and tripped over things.  He was diagnosed with organic brain syndrome.

A June 2006 VA medical record reflected the examiner's assessment that the Veteran had downbeating, left beating nystagmus in both eyes, consistent with cerebellar damage from head trauma, which was stable since initially noted in the 1980's. 

A November 2007 VA examination report reflected the examiner's opinion that the Veteran's down beating nystagmus could be a result of his service-connected traumatic brain syndrome.  

Analysis

Prior to October 23, 2008, the evidence does not show that an evaluation in excess of 10 percent is warranted for the Veteran's service-connected organic brain syndrome.  

The Veteran's subjective complaints, including headaches, dizziness, and vision problems, were rated at 10 percent under Diagnostic Code 9304 according to the provisions of Diagnostic Code 8045.  In the present case, the Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma. Consequently, an evaluation in excess of 10 percent cannot be awarded under Diagnostic Codes 8045 and 9304 during the applicable time period. 

The Board has considered whether a rating for purely neurological disabilities associated with the Veteran's service-connected organic brain disease is warranted.  The regulation directs that purely neurological disabilities will be rated under Diagnostic Codes specifically dealing with such disabilities.  Here, the Veteran exhibited vision problems and ataxia, but no purely neurological disability such as hemiplegia or epileptiform seizures.  There is no basis for assigning a separate rating for purely neurological disabilities at any time prior to October 23, 2008.

As the preponderance of the evidence is against assigning a higher disability rating prior to October 23, 2008, the benefit of the doubt doctrine is not for application.38 U.S.C.A. § 5107.

Rating for organic brain syndrome as of October 23, 2008

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.' However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Special monthly compensation (SMC) finally must be considered. Examples include the loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, and being housebound. Pyramiding, considering the same symptoms under two or more Diagnostic Codes, is prohibited. 38 C.F.R. § 4.14.


The table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if 'total' is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medication and using a telephone. These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms 'mild,' 'moderate,' and 'severe' TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Emotional/behavioral dysfunction is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  38 C.F.R. § 4.130.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Background 

The Veteran was afforded a VA examination in June 2009.  He reported severe headaches that occurred two times per year and lasted ten to twelve hours.  He indicated that he had constant dizziness and poor balance.  He complained of weakness on the left side of his body, but had normal mobility. He had problems falling asleep.  He reported memory problems that he felt were mild to moderate in severity, and a decrease in concentration and attention.  All other executive functions were normal.  He had no speech problems.  He had some pain in his back and neck.  He reported no bowel or bladder problems, and no erectile dysfunction.  He denied mood swings, anxiety, depression, irritability, and restlessness.  He reported loss of hearing on the right, with tinnitus.  He had no problems with taste or smell, and no seizures.  

The examiner noted no symptoms of autonomic or endocrine dysfunction.  He had no problems completing his activities of daily living.  Neurological examination, including motor function, muscle tone, and sensory function, was normal.  There was no weakness upon objective examination.  Deep tendon reflexes were 2+ and asymmetrical. There were no objective findings on sensory examination.  Cranial nerves were normal.  The examiner noted no visual problems.  There were no other abnormal physical findings.  The examiner found that there was objective evidence on testing of mild impairment of memory, attention, and concentration, resulting in mild functional impairment.  His judgment, social interaction, orientation, motor activity, and visuospatial orientation were normal.  The examiner noted that three subjective symptoms interfered with daily life, work and relationships.  These were headaches, dizziness, and insomnia.  Neurobehavioral effects of headaches, dizziness and concentration problems interfered with work and social interactions, but did not preclude them.  The Veteran was able to communicate and his consciousness was normal.  The diagnoses were status post head injury as a child, and posttraumatic headaches and dizziness. 

A medical opinion from P.S., Psy.D., HSPP at the Memory Clinic of Indianapolis dated in May 2011 is part of the record.  The Veteran reported that his current mood was "up and down" related to his physical ailments and frustration at his inability to perform physical tasks in the manner he wished.  He endorsed episodes of crying spells, depression, and heightened frustration.  He denied hopelessness, helplessness, and suicidal ideation, but reported that he often felt worthless.  His sleep was noted to be disrupted, and had been for years, due to frequent nightwakings and difficulty returning to sleep.  The Veteran was able to provide a vague history of his disability, but often required his brother to provide details or to correct the information provided.  Thought processes were mildly tangential with an occasional loss of train of thought in mid-sentence.  Conversational speech was coherent with some difficulty with enunciation.  During more time-pressured or difficult tasks, the Veteran was noted to struggle to come up with words and evidence pausing mid-word on occasion.  Comprehension during the examination was adequate, and his overall presentation as noted to be somewhat immature for his age and that his affect was often incongruent with the situation. He was also quick to become frustrated.  Upon testing, the Veteran's attention was in the average range on tasks of simple attention; however, on measures of more complex attention, he performed in the low average to borderline range.  Sustained and selective attention and processing speed were borderline.  With regard to memory, the Veteran's initial encoding of verbal and visual information was low average to borderline, while short term memory was in the average range. Expressive and receptive language skills were in the average range.  Executive functions were variable.  Mental flexibility and verbal abstraction were in the average range, while he evidenced prominent difficulty with response inhibition, perseveration, and visual organization.  Complex visuomotor planning and execution and sequencing of stories and visual assessment of social cues were impaired while visual assessment of details and construction of block designs were average.  Fine motor dexterity, grip strength, and finger oscillation were impaired bilaterally.

With regard to emotional and personality functioning, the Veteran's test results were consistent with individuals who were socially awkward, withdrawn, and self-conscious.  From an emotional perspective, the Veteran was at high risk for impulsive behavior and acute hostile episodes.  Cognitive testing suggested that he would have trouble inhibiting responses and therefore may demonstrate inappropriate social behavior.  Marked difficulty ascertaining how his actions and reaction could impact others would be expected, and he would have more difficulty functioning socially and cognitively in a group.  Increased aggression, irritability, poor ability to tolerate stress, impulsiveness, and mood lability, including explosive outbursts and cursing, were very likely to be present in his day to day life, but would be most prominent with fatigue.  The combination of these impairments would result in marked difficulty maintaining relationships.  The examiner found that these findings were consistent with a diagnosis of cognitive disorder, not otherwise specified (NOS).  The examiner found that, following his military tenure, his civilian work history from 1969 to 1987 reflected significant cognitive, physical, and emotional dysfunction that impeded his ability to maintain employment.  The examiner found that the pattern of work-related difficulties was entirely consistent with present cognitive and emotional impairments demonstrated on testing.  He was assigned a GAF of 41.  

A January 2012 VA examination report showed that the Veteran had no history of seizures, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran had constant mild, dull frontal headaches with minimal significant photophobia and phonophobia, but no nausea.  He reported constant moderate lightheadedness.  He indicated that he had balance problems and usually caught himself.  The Veteran reported pain in his neck and low back.  He indicated that he had numbness below the knee on this left leg with constant tingling.  His left hand had the feeling of ants biting him.  He had bilateral face tingling when sitting with his hands pressed against his face.  He had left arm weakness with any time lifting things or gripping things.  His sleep problems were improved with medication.  He tired easily with physical activity.  He had anxiety and mild depression.  He reported that his memory impairment was moderate and he had decreased attention and difficulty concentrating.  He used stool softener for assistant with bowel problems.  Bladder problems included urinary retention and urinary urgency.  He had trouble starting and a weak stream.  No catheterization or dilation was needed.  Frequency of urgency was three to four hours.  The Veteran did not have urinary incontinence.  The Veteran reported constant bilateral tinnitus which he described as mild and worse with energy exertion.  The onset was twenty years prior.  He experienced blurred and double vision.  

Upon examination, reflexes were hypoactive.  Sensory examination revealed decreased vibration in the right foot and decreased pain and pinprick sensations in the left face.  There was no particular nerve distribution.  Position sense and light touch was normal, and there were no dyesthesias.  Motor examination was normal.  There were no physical findings of autonomic nervous system impairment, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations.  The examiner noted that the Veteran walked with a wide gait at a quick pace.   The Veteran had imbalance with turns.  He had some decreased hearing on left to finger rustle.  The Veteran had mild ataxia with cerebellar testing of arms and legs with finger to nose and heel to shin testing worse on the left.  

The examiner noted that the Veteran had a complaint of mild memory loss, such as having difficulty following a conversation, recalling recent conversations, or finding words and misplacing items.  In addition, he claimed loss of attention, concentration, or executive functions, but without objective evidence on testing.  His judgment was normal, social interaction was routinely appropriate, and he was always oriented to person, time, and place.  His motor activity was normal most of the time, but was mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  Visual spatial orientation was normal.  With regard to subjective symptoms, the examiner found that he had three or more symptoms that moderately interfered with work, instrumental activities of daily living, or his relationships.  The examiner found that one or more neurobehavioral effects that occasionally interfered with workplace interaction, but did not preclude them.  The Veteran was able to communicate by spoken and written language, and was able to comprehend both.  His consciousness was normal.  The examiner diagnosed mild traumatic brain injury with mild bilateral ataxia of the arms and legs and gait dysfunction due to injury.  

The Veteran submitted a January 2012 letter from P.S., Psy.D., HSPP reflecting her findings that the Veteran had moderate impairments in sustained auditory attention, visuomotor processing speed, visual organization and planning, response inhibition, preservation, social cues assessment, understanding of events/time, manual motor speed/dexterity and emotional changes were documented.  Mild impairment in the domain of complex attention was found.  The examiner found that, based on objective testing, the Veteran would have trouble inhibiting responses and therefore demonstrate inappropriate social behavior.  He would have difficulty functioning socially and cognitively in a group.  Increased agitation, irritability and mood lability would be likely in day to day life.  Constellation of these impairments would cause marked difficulty in maintaining relationships.  He would have a poor ability to maintain socially appropriate behavior or get along with public or co-workers.

The Veteran was afforded a VA examination in December 2013.  The examiner noted that the Veteran had headaches that had resolved three years prior to the examination.  The headaches occurred once every six to seven months, and produced sharp pain, pressure, throbbing, nausea, light and sound sensitivity.  With regard to the facets of cognitive impairment and subjective symptoms of his traumatic brain injury, the examiner found that the Veteran had mild memory loss, difficulties with attention, concentration, or executive functions, but without evidence on objective testing.  The Veteran's judgment was normal, social interaction was routinely appropriate, and he was always oriented to person, time, place and situation.  The examiner found that motor activity and visual spatial orientation was normal.  Three or more subjective symptoms were found that mildly interfered with work, including episodic headaches, dizziness, coordination/balance problems, vision with diplopia, and fatigue.  The examiner found no neurobehavioral effects.  The Veteran was able to communicate and comprehend spoken and written language.  His consciousness was normal.  The examiner noted that the Veteran had a CT scan in December 2009 that revealed postoperative changed in the right posterior parietal skull.  No supratentorial lesions were present.  The examiner noted that the Veteran had significant neurologic deficits, including ataxia with wide-based gait, finger to nose incoordination, left sided mild hemiparesis with inability to perform tandem and intermittent diplopia affecting his balance, coordination and ambulation.  They appeared to have significant impact on a day to day basis with inability to pursue a job due to safety reasons.   

Rating for cognitive disorder 

The regulations effective October 23, 2008 provide that, in cases where there is a diagnosed mental disorder, emotional/social dysfunction should be evaluated under 38 C.F.R. § 4.130.  The RO granted a separate disability rating under Diagnostic Codes 9399-9304, for cognitive disorder NOS associated with organic brain syndrome at a 70 percent disability rating as of May 3, 2011, the first date in the record reflecting a diagnosis to be rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.

The Board finds that a 100 percent disability rating is not warranted for the Veteran's service-connected cognitive disorder, as he does not have total social and occupational impairment.  While there are opinions in the record that the Veteran is unable to maintain employment, the Board finds that the evidence of record does not reflect that the Veteran is totally socially impaired.  While it has been noted that the Veteran would have "marked difficulty" in maintaining relationships, this evidence does not demonstrate that he is totally socially impaired.  

The Veteran was assigned a GAF score of 41 by the private provider who provided the May 2011 opinion.  This score reflects serious symptoms and impairment in social, occupational or school functioning; however the GAF score is not dispositive and the Board must look at the underlying symptomatology to see if the criteria for a total schedular rating are met.   

The Veteran did not exhibit symptoms listed in the criteria for a 100 percent disability rating.  He has not shown gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, his own occupation, or his own name.  The veteran does not exhibit total occupational and social impairment caused by his cognitive disorder.  
    
As such, the Board finds that a higher disability rating for the Veteran's cognitive disorder is not warranted.  As the preponderance of the evidence is against assigning a higher disability rating prior to October 23, 2008, the benefit of the doubt doctrine is not for application.38 U.S.C.A. § 5107.

Rating for organic brain syndrome 

With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds the following: 

(1) Memory, Attention, Concentration, Executive Functioning: The Veteran is assessed a '2' for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

While the Veteran reported moderate problems with memory and decreased attention and concentration, objective testing at his June 2009 examination reflected mild memory impairment upon objective testing, and his January 2012 and December 2012 examinations results did not show impairment in these areas on objective testing. The private opinion revealed impairments in memory, attention, and executive functions, assessing some metrics at a "low average to borderline" range; however, the Board finds that these results do not reflect a level of impairment that meets the criteria for a '3' for moderate impairment.  Testing results reported by this private examiner noted many metrics were average.  Overall, the Board finds that the evidence of record more closely approximates to a '2' in this facet since October 23, 2008.  Such a finding in this facet does not commensurate to a higher evaluation than currently assigned at this time.

(2) Judgment:  The Board finds that the Veteran's judgment was normal at the time of his June 2009 VA examination.  Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.  Beginning on May 3, 2011, any objective impairment in judgment was compensated for in the separate 70 percent disability rating for cognitive disorder, NOS.

A higher level of severity of is not warranted unless the Veteran demonstrates mildly impaired judgment, including for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. Thus, the Board is unable to assign a higher level of severity for this facet.

(3) Social Interaction: The Board finds that the Veteran's social interactions were normal at the time of his June 2009 examination.  Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.  Beginning on May 3, 2011, any objective impairment in social interaction was compensated for in the separate 70 percent disability rating for cognitive disorder, NOS.

A higher level of severity of '1' is not warranted unless the Veteran's demonstrates social interaction that is occasionally inappropriate. At no time prior to May 3, 2011 was the Veteran deemed to be even slightly inappropriate in his social interactions by any treating physician or examiner. The Board is therefore unable to assign a higher level of severity for this facet.

(4) Orientation: The Board finds that the Veteran's orientation was normal at the time of his June 2009 VA examination.  Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.  Beginning on May 3, 2011, any objective impairment in orientation was compensated for in the separate 70 percent disability rating for cognitive disorder, NOS.

A review of the evidence shows that the Veteran has also been consistently evaluated as oriented to person, time, place, and situation. A higher level of severity of '1' is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation. Thus, the Board cannot assign a higher level of severity for this facet.

(5) Motor Activity:  At his June 2009 examination, motor function was noted as normal.  At his January 2012 VA examination, the examiner noted that his motor activity was normal most of the time, but was mildly slowed at times due to apraxia.  In December 2013, the Veteran's motor activity was assessed as normal by the VA examiner.  Based on these findings, impairment of motor activity would be assigned at the most a '1.'  

The evidence of record does reflect that the Veteran has some neurological deficits. It has been noted that the Veteran has some decreased sensation of the left side of his face; however, given that fact that the cranial nerves were intact, and light touch sensation was noted to be normal, the Board finds that the deficiency would be at most mild.  The Diagnostic Code pertaining to cranial nerve dysfunction affecting the face is Diagnostic Code 8207.  There is no disability rating provided for mild impairment.  Therefore a separate rating is not warranted.

The Veteran has been found to have ataxia, hemiparesis, coordination difficulties, and hypoactive reflexes due to his service-connected organic brain syndrome.  The regulation pertaining to rating organic brain syndrome notes that, if manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  With regard to the Veteran's balance, weakness, and coordination deficits, the Board finds that these are best assessed under the motor activity facet of the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  The criteria under this facet consider the effects of apraxia (inability to perform previously learned motor activities, despite normal motor function) on motor activity.  The Board finds that, even factoring in these deficiencies, impairment in motor activity due to the Veteran's service-connected organic brain syndrome would only warrant a '2' which would not provide the Veteran with a higher disability rating.  

The Veteran has also reported back pain and neurological symptoms in his lower extremities.  VA medical records reflect that the Veteran has had been treated for chronic back pain with radiculopathy, not noted to be associated with his organic brain syndrome.  Therefore a rating for back pain or neurological deficits in his legs is not warranted.

(6) Visual Spatial Orientation: The Board finds that the Veteran's visual spatial orientation has been normal since October 23, 2008, as demonstrated in the above evidence and particularly in the June 2009, January 2012, and December 2013 VA examination findings. Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of '1' is not warranted unless the evidence demonstrates mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use a Global Positioning System (GPS). Based on the above record, the Veteran is not shown, particularly in his VA examinations to be mildly impaired in his visual spatial orientation. Thus, the Board is unable to assign a higher level of severity for this facet.

(7) Subjective Symptoms:  At his June 2009 examination, the examiner noted that three subjective symptoms interfered with daily life, work and relationships.  These were headaches, dizziness, and insomnia.  The January 2012 examiner found that he had three or more symptoms that moderately interfered with work, instrumental activities of daily living, or his relationships.  The December 2013 VA examiner found that the Veteran had three or more subjective symptoms that mildly interfered with work, including episodic headaches, dizziness, coordination/balance problems, vision with diplopia, and fatigue.  

The Board finds that this disability level is commensurate with a level of severity of '2' which contemplates three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

The rating of '2' is the highest level of severity under the facet for rating Subjective Symptoms.  

The Board has also considered rating the Veteran's headaches under Diagnostic Code 8100 for migraine headaches. Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  Neither VA regulations nor the Court have defined 'prostrating.' See 38 C.F.R. § 4.124a. The rating criteria do not define 'prostrating,' nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). For general medical purposes, 'prostration' is defined as 'extreme exhaustion or powerlessness.' See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

At his June 2009 VA examination, the Veteran reported severe headaches that occurred two times per year and lasted ten to twelve hours.  In January 2012, he endorsed constant mild, dull frontal headaches with minimal significant photophobia and phonophobia, but no nausea.  In December 2013, the Veteran indicated that headaches had resolved three years prior to the examination.  The headaches occurred once every six to seven months, and produced sharp pain, pressure, throbbing, nausea, light and sound sensitivity.  Based on this evidence, the Board finds that an evaluation for headaches under Diagnostic Code 8100 is not warranted.  At no time has the Veteran reported true prostrating attacks occurring once in two months.  The Veteran has been noted to have diplopia and nystagmus.  The Board finds that these vision problems are adequately considered under the criteria for subjective symptoms.  

(8) Neurobehavioral Effects: The Board finds that the Veteran's neurobehavioral effects did not interfere with workplace or social interaction at the time of his June 2009.  Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.  Beginning on May 3, 2011, any objective impairment due to neurobehavioral effects was compensated for in the separate 70 percent disability rating for cognitive disorder, NOS.

A higher level of severity of '1' is not warranted unless the Veteran's neurobehavioral effects occasionally interfere with workplace or social interaction, or both, but does not preclude them; examples of neurobehavioral effects include irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired aware of disability.

(9) Communication: The Board finds that the Veteran has been able to communicate by and to comprehend spoken and written language throughout the appeal period since October 23, 2008, as demonstrated in the above evidence and particularly in the June 2009, January 2012, and December 2013VA examination findings. Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of '1' is not warranted unless comprehension or expression, or both, of either spoken or written language is only occasionally impaired, and the Veteran is able to communicate complex ideas. No such occasional impairment in either spoken or written language, in either comprehension or expression, is shown throughout the appeal period, nor is the Veteran unable to communicate complex ideas throughout the appeal period; in fact, the Veteran attained his master's degree during the appeal period, demonstrating adequate ability in conveying complex ideas that such a level of education would necessarily entail. Thus, the Board is unable to assign a higher level of severity for this facet.

(10) Consciousness: The Board finds that the Veteran's consciousness has been normal throughout the appeal period, as demonstrated in the above evidence and particularly in the June 2009, January 2012, and December 2013VA examination findings.  Such corresponds to a '0' score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of 'Total' is not warranted unless there is evidence of persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma. The Veteran is clearly not in a persistently altered state of consciousness throughout the appeal period, as demonstrated by the above evidence. Thus, the Board is unable to assign a higher level of severity for this facet.

As such, the highest level of severity warranted by the residuals of the Veteran's organic brain syndrome for any of the 10 facets under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified is a '2.'  Such level of severity commensurates with a 40 percent rating under the current criteria for rating traumatic brain injuries.

At his January 2012 VA examination, the Veteran contended that he had urinary retention and urinary frequency.  However, he indicated that the frequency of urgency was every three to four hours.  The criteria for a rating based on urinary frequency do not provide a compensable rating for this level of disability.  In addition, with regard to urinary retention, the Veteran did not have incontinence or require catheterization or dilation.  The rating criteria do not provide a compensable rating for this level of disability.  As such, a rating for the Veteran's urinary difficulties is not warranted.  

Such evidence does not demonstrate that compensable evaluations for headaches or urinary difficulties are appropriate, such that a separate evaluation is warranted at this time. See 38 C.F.R. §§ 4.7, 4.115a, 4.124, Diagnostic Code 8100; see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

Accordingly, the Board finds that an initial evaluation in excess of 40 percent for organic brain syndrome, since October 23, 2008, is not warranted, and therefore that claim must be denied at this time based on the evidence of record. 

The Board has considered whether the Veteran's service-connected organic brain syndrome entitles him to SMC.  However, while the Veteran has ataxia, there is no indication that the Veteran has lost the use of any extremity.  In addition, the Veteran has had, at most, slight sensory impairment.  He denied erectile dysfunction at his June 2009 VA examination.  While he reported erectile dysfunction; however, he was still able to have an erection.  As such, SMC is not warranted for loss of use of a creative organ.  Finally, the Board notes that the Veteran is not housebound, and does not meet the percentage criteria to warrant SMC based on housebound status.  As such, the Board finds that, in this case, SMC is not applicable. 

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected organic brain syndrome is manifested by signs and symptoms such as dizziness, memory/cognitive deficits, headaches, and mild motor deficits.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes pertaining to organic brain syndrome and cognitive disorder NOS adequately consider the Veteran's symptoms. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Therefore, referral for an extraschedular rating under 38 C.F.R. § 3.321 would not be warranted.


ORDER

An initial increased rating in excess of 10 percent for organic brain syndrome, prior to October 23, 2008, is denied.

An initial increased rating in excess of 40 percent for organic brain syndrome, since October 23, 2008, is denied.

An initial increased rating in excess of 70 percent for cognitive disorder NOS, since May 3, 2011, is denied.


REMAND

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

For the period prior to May 3, 2011, the Veteran was service-connected for organic brain syndrome at a 10 percent disability rating, which was increased to 40 percent as of October 23, 2008.  As such, prior to May 3, 2011, the Veteran did not meet the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

In this case, the evidence suggests that the Veteran had been unemployed since 1987, due to his service-connected organic brain syndrome. See opinions dated in May 2011, January 2012, and July 2014.  

As there is evidence in the record that the Veteran's service-connected organic brain syndrome has rendered the Veteran unemployable, the Board finds that the issue of TDIU, prior to May 3, 2011, should be referred to the VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU, prior to May 3, 2011, to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b). 

2.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


